Case 2:16-C€v-05606-CAS Document 46 Filed 05/10/19 Page1of5 Page ID #:633

10
1]
12
13
14
IS
16
17
18
19
20
21
oe
23
24
25
26
27
28

 

FILED
CLERK, U.S. DISTRICT COURT

 
   

| MAY 1-0 2019

ic L—_ eK

| A NTRAL DISTRICT OF CALI CRNIA
ie : DEPUTY

i

 
      
 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

YONGDA HARRIS, No. 16-CV-05606-CAS

Plaintiff, MOTION TO ORDER THE
GOVERNMENT TO TURN OVER
v. PROPERTY TO PETITIONER.

UNITED STATES OF AMERICA,

Defendant.

 

 

 

SUMMARY OF THE CASE

In 2017, the Central District Court had overturned Petitoner’s criminal conviction, this court order
was later unchallenged when the Government dropped its appeal and approved a joint motion to
dismiss the criminal case. The US Attorney throughout the entirety of Petitioner’s wrongful
conviction kept possession of Petitioner’s lawful property and continuously attacked Petitioner as

the Court well documents of his possession of lawful property.

Petitioner as of this date May 7, 2019 has not received any return of his property, or any
communication from the Government regarding return of his property. Petitioner understands the

Government claims it is “looking for” his property and they are having some kind of difficulty
]

 
Case 2:16-¢v-05606-CAS Document 46 Filed 05/10/19 Page 2of5 Page ID #:634

10
11
12
13
14
15
16
17
18
19
20
ral
22
23
24
25
26
27
28

 

4

finding it. This is frivolous on its face. The Government had continuously used Petitioner’s
property to attack him in Court, for its legal filings, and its appeals up to the present day. They
broadeasted illegally his personal possessions to the media. The Government cannot provide and
has not provided any reason to Petitioner why it refuses to return his property and Petitioner
requests redress from the Court. Petitioner fears the Government based on its conduct will drag
this procedure out open ended for years and requests the Court to set a firm deadline for return of
all his property and an accounting for any property that is damaged or missing. Should the
Govellliment fail to follow this deadline or lose Petitioner’s property, he requests the Court to
order compensation from the Government. Petitioner also requests the Court to order
compensation of his attorney costs from the Government under the Hyde Amendment given the
egregious and unconstitutional actions the Government5 had and continues to commit against
Petitioner in open and flagrant violation of his 1%, 4", 5", and 14" Amendment rights and its

complicity in the financial crimes committed against him and his family.

Petitoner reports to the Court he is using the exact written instruction for filing Pleading papers to
the Court from this website: http://www.caed.uscourts.gov/caednew/index.cfm/attorney-
info/word-format/. The United States District Court for the Eastern District of

California provided via its website this exact specific Pleading format for this Motion
PETITONER is mailing to the Court. PETITONER informs the Court with his compliance with
the instructions provided by the Eastern District of California that this should not be considered-a
violation of Local Rule 83-2.5 and should be considered by the Court as a proper Motion to be

heard on May 13, 2019 and no later.

 
Case 2:16-Ccv-05606-CAS Document 46 Filed 05/10/19 Page 3of5 Page ID #:635

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Petitioner also provides proof of service with a copy of his certified mail receipt and certified

mail tracking # to the US Attorney that can be tracked on the website: https://www.usps.com/.

Petitioner requests the Court consider appointment of a Victim advocate under 18 U.S. Code

§ 3771 to assist him in the filing of criminal charges against the individuals responsible for the
crimes committed against him and his family throughout this ordeal. Petitioner does not reside in
California and it presents extreme hardship and logistical challenges for him to seek law
enforcement action and protection of his and his family’s lawful rights as American citizens.
Petitioner is under extreme disability and requests the Court to take into consideration the
extraordinary stress and hardship he is under and not treat him like a person with perfect health.

It is an extreme mental and physical hardship for the stresses PETITONER has to undergo to do
this Pro Se legal work without any assistance. He has elevated blood pressure, medical problems,
and PTSD from this ordeal and requires therapy and assistance in seeking proper justice against
individuals who violated repeatedly and over a multi-year period his Constitutional rights and
committed multiple felonies against him and his family. PETITONER had tried multiple times to
telephonically file charges without success from the LAPD (he is effectively denied access to

protection under CA law) and asks the Court to order enforcement of his Equal protection right

under the 14!” Amendment.

5/4 | 2014

 

 
Case 2:16-cv-05606-CAS Document 46 Filed 05/10/19 Page 4of5 Page ID #:636

 

Y Harris

si

Vn

fO1L5 1520 OO02 7b3b 4891

First Steet f cues use
$50 W. First ST
», bow Teom

 

‘ aR
WE TSA 8 is teeta eet pee eetg pe
ime is ered Saeeg” 008 doves

cetbaaeP Ree AB ati clbe deeb fs 208 Pana

sD
CA

800 12

1000

90012

         

        

KENA
aaton A >»
i Ma
FOREVER?
MAY 07 2

*.

Be

  

Ysps

U.S, POSTAGE PAID
Fou TE

B Vo a MA
02114

MNS GT

AMOUNT

$3.50

R2305K138892-10
 

Mh
o
oO
+
Q
oO
o
O
ou
9102 SdSN © NAILNOD t J L50d 9 ae 7
oS VILNOD HIWNSNOD LSOd %OE HLIM FOVW ONY TIGVIIAITY Si IdOTIANA SIKL L =
bELLELD eDS
edojeauy i
XI
ISA
an

     
    

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

ie
NOTE VNOOANVOONG AT TT

°
°

Case 2:16-cv-0
